      Case 3:20-cv-00555-KHJ-FKB Document 47 Filed 04/09/21 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN DIVISION


WANDA CLAYTON                                                          PLAINTIFF

v.                                     CIVIL ACTION NO. 3:20-CV-555-KHJ-FKB

ROBERT GAIDARIK; P.A.M.
CARTAGE CARRIERS, LLC; and
JOHN DOES 1-5                                                      DEFENDANTS

                             CONSOLIDATED WITH


RALO A. JOHNSON                                                        PLAINTIFF

v.                                    CIVIL ACTION NO. 3:20-CV-624-KHJ-FKB

ROBERT GAIDARIK; P.A.M. TRANSPORT,
INC.; P.A.M. CARTAGE CARRIERS, LLC;
and JOHN DOES 1-5                                                  DEFENDANTS

                                       AND


LEROY PHILLIPS, JR.                                                    PLAINTIFF

v.                                    CIVIL ACTION NO. 3:20-CV-731-KHJ-FKB

ROBERT GAIDARIK; P.A.M.
CARTAGE CARRIERS, LLC; and
JOHN DOES 1-5                                                      DEFENDANTS



                                      ORDER

      This action is before the Court on Defendants Robert Gaidarik, P.A.M.

Transport, Inc. (“P.A.M. Transport”), and P.A.M. Cartage Carriers, LLC’s (“P.A.M.

Carriers”) Motion for Judgment on the Pleadings [28], and Plaintiff Ralo A.
        Case 3:20-cv-00555-KHJ-FKB Document 47 Filed 04/09/21 Page 2 of 5




Johnson’s Motion to Amend his Complaint [31] and Motion to Continue Judgment

on the Pleadings or Consider Together with Motion to Amend [35]. For these

reasons, the Court grants Johnson’s Motion to Amend his Complaint [28] and

denies the other two motions, [31]; [35], as moot.

   I.      Background and Procedural History

        This case arises out of a motor vehicle collision between Johnson and a

tractor trailer that Gaidarik drove for P.A.M. Transport and P.A.M. Carriers

(collectively “P.A.M. Defendants”). Following the accident, Johnson sued all

Defendants for negligence, gross negligence, and punitive damages, alleging

Gaidarik was using his phone at the time of the accident. Am. Compl. [8], No. 3:20-

CV-624-KHJ-FKB, consolidated with 3:20-CV-555-KHJ-FKB, ¶¶ 26-27. Johnson

also sued the P.A.M. Defendants for negligently failing to supervise, train, instruct,

and develop adequate policies; disregarding federal and state safety requirements;

punitive damages; and vicarious liability for Gaidarik’s conduct. Id., ¶¶ 33, 40. In

their Answers, the P.A.M. Defendants admit liability for Gaidarik’s actions under

respondeat superior. P.A.M. Transport’s Answer [9], ¶¶ 39-41; P.A.M. Carriers’

Answer [10], ¶¶ 39-40.

        Gaidarik and the P.A.M. Defendants then moved for judgment on the

pleadings, asking the Court to dismiss Johnson’s claims against them for negligent

failure to supervise, train, instruct, and develop adequate policies and for failure to

comply with state and federal motor vehicle carrier regulations. [28]. They also

move to dismiss Johnson’s claims for punitive damages against all Defendants. Id.



                                           2
          Case 3:20-cv-00555-KHJ-FKB Document 47 Filed 04/09/21 Page 3 of 5




In response, Johnson moved to amend his Complaint [31], 1 adding several facts in

support of his allegations and an introductory statement signifying that the facts he

alleges are based on personal knowledge and “upon information and belief.” Second

Am. Compl. [34-1] at 1-2. Johnson also asked the Court to postpone ruling on

Defendants’ Motion for Judgment on the Pleadings or to rule on that motion and his

Motion to Amend together. [35]

    II.      Standard

          Federal Rule of Civil Procedure 15(a) directs the Court to grant leave to

amend “freely . . . when justice so requires.” Fed. R. Civ. P. 15(a)(2). Although the

decision to grant leave is within the Court’s discretion, Smith v. EMC Corp., 393

F.3d 590, 595 (5th Cir. 2004) (citation omitted), the Court must have a “substantial

reason” for denying a request for leave to amend, such as “1) undue delay, 2) bad

faith or dilatory motive, 3) repeated failure to cure deficiencies by previous

amendments, 4) undue prejudice to the opposing party, and 5) futility of the

amendment.” Id. (citations omitted). Absent a substantial reason, the Court abuses

its discretion in denying a party’s request for leave to amend. Dussouy v. Gulf Coast

Inv. Corp., 660 F.2d 594, 598 (5th Cir. 1981).

          Defendants argue the Court should not grant Johnson’s Motion to Amend

because his proposed amendments are futile. “An amendment is considered futile if

it would fail to state a claim upon which relief could be granted” under Federal Rule



1The Court granted Johnson’s Motion to Substitute his proposed Amended Complaint,
substituting Exhibit A to Johnson’s Motion to Amend [31-1] with Exhibit A to Johnson’s
Motion to Correct his Motion to Amend [34-1].

                                             3
      Case 3:20-cv-00555-KHJ-FKB Document 47 Filed 04/09/21 Page 4 of 5




of Civil Procedure 12(b)(6). Legate v. Livingston, 822 F.3d 207, 211 (5th Cir. 2016).

To state a claim upon which relief can be granted, a party must allege sufficient

facts that, when accepted as true, show “facial plausibility” and allow “the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 556 (2007)).

   III.      Analysis

       Defendants argue Johnson’s proposed amendments are futile because he

includes the following introductory statement:

       Plaintiff Ralo A. Johnson, by undersigned counsel, upon personal
       knowledge, and the investigation of his counsel and upon information
       and belief as to all other matters, as to which they believe substantial
       evidentiary support will exist after a reasonable opportunity for further
       investigation and discovery, as follows.

Defs.’ Resp. to Mot. to Amend Compl. [41] at 3 (quoting [34-1] at 1-2). According to

Defendants, this statement renders Johnson’s entire Second Amended Complaint

futile because Rule 11 requires Johnson to specify which “factual contentions” will

“likely have evidentiary support after a reasonable opportunity for further

investigation or discovery.” Fed. R. Civ. P. 11(b)(3). Because Johnson does not

specify which factual contentions he makes “upon information and belief,”

Defendants argue, he does not provide fair notice as to what conduct he challenges.

[41] at 4.

       This argument is unavailing. Johnson’s proposed Second Amended Complaint

sets out specific causes of action—negligence, negligence per se, gross negligence,



                                           4
        Case 3:20-cv-00555-KHJ-FKB Document 47 Filed 04/09/21 Page 5 of 5




and punitive damages—and seeks to add additional facts to support these

allegations in response to Defendants’ Motion for Judgment on the Pleadings. This

pleading therefore properly notifies Defendants of the challenged conduct. Fed. R.

Civ. P. 8(a)(2) (requiring “a short and plain statement of the claim showing that the

pleader is entitled to relief” and “a demand for the relief sought”).

         The Court need not determine that Johnson’s allegations are based “upon

information and belief” when determining whether his proposed amendments are

futile, and Defendants cite no authority otherwise. Instead, to decide whether

Johnson’s proposed amendments are futile, the Court must accept his factual

allegations as true and resolve any inferences in Johnson’s favor. Iqbal, 556 U.S. at

678. Because Defendants do not argue that Johnson’s proposed amendments are

futile for any other reason than the introductory statement, the Court grants

Johnson’s Motion to Amend under Rule 15(a)(2).

   IV.      Conclusion

         This Court has considered all arguments. Those it does not address in this

Order would not have changed the outcome of its decision. For the reasons stated,

this Court GRANTS Mr. Johnson’s Motion to Amend [31] and DENIES AS MOOT

Defendants’ Motion for Judgment on the Pleadings [28] and Johnson’s Motion to

Continue Judgment on the Pleadings or Consider Together with Motion to Amend

[35].

         SO ORDERED AND ADJUDGED this the 9th day of April, 2021.

                                               s/ Kristi H. Johnson
                                               UNITED STATES DISTRICT JUDGE

                                           5
